Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 11, “the regulating portion” lacks antecedent basis.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-217730 (herein JP730) in view of S61-164079 (herein S079).
	In reference to claim  1, JP730 teaches a rotary connector device (fig. 1), assembling a rotating body (2; fig. 2) and a fixed body (1; fig. 2) so as to be relatively rotatable, the rotating body having a rotating side ring plate (7a) in an annular shape and an inner peripheral cylinder portion (7b) in a cylindrical shape that is formed at an inner peripheral edge of the rotating side ring plate (see fig. 1, 2), the fixed body (1) having a fixed side ring plate (6; fig. 1, 2) in an annular shape and an outer peripheral cylinder portion (5; fig. 1, 2) in a cylindrical shape that is formed at an outer peripheral edge of the fixed side ring plate, and having a housing space inside (pertaining to space inside 5; fig. 1), the rotary connector device comprising: a viewing window (15; fig. 1, 2) that is a through hole through which the housing space is viewed from outside of the rotary connector device; a cover member (15b; fig. 2) disposed at the viewing window so as to cover the viewing window and being transparent and flexible (see [0014], lines 5-7 which mentions 15b is made of acrylic resin).
However JP730 does not teach an outer regulating portion facing toward outside of the rotary connector device and disposed so as to contact an outer surface of the cover member; and an inner regulating portion facing the housing space and disposed so as to be able to contact an inner surface of the cover member, wherein the cover member is disposed between the outer regulating portion and the inner regulating portion.
S079 teaches an outer regulating portion (5, 5’fig. 1) facing toward outside disposed so as to contact an outer surface (i.e. the top surface of 7; fig. 1) of the cover member (7); and an inner regulating portion (4b; fig. 1) facing the housing space (i.e. the inside of 4) and disposed so as to be able to contact an inner surface (i.e. the bottom surface of 7) of the cover member, wherein the cover member is disposed between the outer regulating portion and the inner regulating portion (see fig. 1).  Using the teachings of S079 to modify JP730 to arrive at the results of claim 1 is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to improve assembly by allowing the cover member to be easily mounted without welding or bonding.
In reference to claim  2, JP730 substantially teaches the invention as claimed.
However JP730 does not teach wherein the outer regulating portion has a first outer regulating portion and a second outer regulating portion that are disposed to face each other with respect to the viewing window, and a first shortest distance between the first outer regulating portion and the second outer regulating portion is configured to be shorter than a length of the cover member facing the first shortest distance when the cover member is disposed at the viewing window.
S079 teaches the outer regulating portion (5, 5’) has a first outer regulating portion (5) and a second outer regulating portion (5’) that are disposed to face each other with respect to the viewing window, and a first shortest distance between the first outer regulating portion and the second outer regulating portion is configured to be shorter than a length of the cover member facing the first shortest distance when the cover member is disposed at the viewing window (see fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
In reference to claim  3, JP730 substantially teaches the invention as claimed.
However JP730 does not teach wherein the inner regulating portion has a first inner regulating portion and a second inner regulating portion that are disposed to face each other with respect to the viewing window, and a second shortest distance between the first inner regulating portion and the second inner regulating portion is configured to be shorter than a length of the cover member facing the second shortest distance when the cover member is disposed at the viewing window.
S079 teaches the inner regulating portion (4b) has a first inner regulating portion (left 4b) and a second inner regulating portion (right 4b) that are disposed to face each other with respect to the viewing window, and a second shortest distance between the first inner regulating portion and the second inner regulating portion is configured to be shorter than a length of the cover member facing the second shortest distance when the cover member is disposed at the viewing window (see fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  7, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein the outer regulating portion and the inner regulating portion have a guide that arranges the cover member at the viewing window.
	S079 teaches the outer regulating portion and the inner regulating portion have a guide (space between 4b and 5, 5’ that guides 7 into place.  See fig. 2) that arranges the cover member at the viewing window.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  8, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein a locking portion that locks the cover member is provided.
	S079 teaches a locking portion (undersurface of 5, 5’) that locks the cover member is provided.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  9, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein the locking portion (undersurface of 5,5’ and inner sidewall of 4 in figure 2.  See Z; image below) is provided in a direction in which a restoring force (A; image below) of the cover member is applied.

    PNG
    media_image1.png
    401
    644
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  10, JP730 teaches wherein the viewing window is provided on the rotating side ring plate.
	In reference to claim  11, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein the outer regulating portion is configured to contact the cover member when the cover member moves toward outside of the rotary connector device.
S079 teaches wherein the outer regulating portion is configured to contact the cover member when the cover member moves toward outside.  Using the teachings of S079 to modify JP730 to arrive at the results of claim 11 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  12, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein the inner regulating portion is configured such that an inner surface of the cover member contacts the inner regulating portion when the cover member is disposed at the viewing window.
	S079 teaches wherein the inner regulating portion (4b) is configured such that an inner surface (bottom surface of 7) of the cover member (7) contacts the inner regulating portion when the cover member is disposed at the viewing window (observation space between 5, 5’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  13, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein the outer regulating portion is configured such that an outer surface of the cover member contacts the outer regulating portion when the cover member is disposed at the viewing window.
	S079 teaches wherein the outer regulating portion is configured such that an outer surface of the cover member contacts the outer regulating portion when the cover member is disposed at the viewing window.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  14, JP730 substantially teaches the invention as claimed.
	However JP730 does not teach wherein the inner regulating portion is configured such that an inner side surface of the cover member contacts the inner regulating portion when the cover member is disposed at the viewing window, and   the outer regulating portion is configured such that an outer surface of the cover member contacts the outer regulating portion when the cover member is disposed at the viewing window.
	S079 teaches wherein the inner regulating portion is configured such that an inner side surface of the cover member contacts the inner regulating portion when the cover member is disposed at the viewing window, and   the outer regulating portion is configured such that an outer surface (top surface of 7) of the cover member (7) contacts the outer regulating portion when the cover member is disposed at the viewing window.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.
	In reference to claim  15, JP730 teaches a method of assembling a rotary connector device (fig. 1), comprising the steps of: assembling a rotating body (2)) and a fixed body (1) to be relatively rotatable so as to have a housing space inside (pertaining to the space in side 5; fig. 1); providing a viewing window (15) that is a through hole through which the housing space is viewed from outside of the rotary connector device; a cover member (15b) that is transparent and flexible (see [0014-, lines 5-7 which mentions 15b is made of acrylic resin)
	However JP730 does not teach providing an outer regulating portion and an inner regulating portion on a periphery of the viewing window; and passing a cover member that is transparent and flexible through the outer regulating portion while being deflected to arrange the cover member between the outer regulating portion and the inner regulating portion so as to cover the viewing window, wherein the regulating portion can contact an outer surface of the cover member facing toward outside of the rotary connector device, and the inner regulating portion can contact an inner surface of the cover member facing the housing space.
	S079 teaches an outer regulating portion (5, 5’) and an inner regulating portion (4b) on a periphery of the viewing window (observation space between 5, 5’); and passing a cover member (7) that is transparent and flexible (see figure 2 that illustrates bending cover member 7) through the outer regulating portion while being deflected to arrange the cover member between the outer regulating portion and the inner regulating portion so as to cover the viewing window (see installation steps in fig. 2), wherein the regulating portion (pertaining to 5, 5’) can contact an outer surface of the cover member (7) facing toward outside of the rotary connector device, and the inner regulating portion (4b) can contact an inner surface (i.e. the bottom surface of 7) of the cover member facing the housing space (inner space of 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of S079, as taught by S079 page 3, under the section titled “Effect of the invention”, in order to secure the cover member in place and improve assembly by allowing the cover member to be easily mounted without welding or bonding.



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         06/13/2022